Exhibit OLIN STOCK OPTION/PERFORMANCE SHARE CONTINUATION PROVISIONS FOR OLIN EMPLOYEES APRIL After the end of an employee’s employment at Olin or a subsidiary, the employee’s vested Olin stock options remain exercisable for a specified period of time. The various plans permit that period to be extended by Olin for a period up to the term specified in the stock option agreement. The continuation provisions included in the stock option and long term incentive plans and Olin’s stock option extension policy are summarized in the chart below. Performance share awards that are vested at the time employment terminates pay out as scheduled.
